Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 1of9

EXHIBIT 2

EXHIBIT 2
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 2of9

Scanned

 

LOAN AND SECURITY AGREEMENT

Borrower Loan Number. 11612068-001

 

 

 

{Secured Party} (Borrower}
TRANS LEASE, INC, DBA TRANS LEASE, INC.; DC SOLAR SOLUTIONS, INC,
TRANS LEASE, INC. OF COLORADO; GEP LEASING, 4904 PARK ROAD
INC; SUMMIT FINANCE CO, BENICIA, CA 94510
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
PO Box 16464
Danvar, CO 90216-0464
{Lien Address)
PO BOX 279318
Sacramento, CA 96927

 

 

 

THIS LOAN AND SECURITY AGREEMENT (CAgraement”} dated as of the date set forth below by and between the party referred to above
as Borrower (hersinafier the “Borrower) and TRANS LEASE, INC. DSA TRANS LEASE, INC.. TRANS LEASE, ING. OF COLORADO; GEP
LEASING, INC. (Secured Party"), 4475 E 74th Avenue, Suite 103, Commerce Clty, Colorado 60022, and MERCEDES-BENZ FINANCIAL
SERVICES USALLC, PO BOX 279319 Sacramento, CA 95827.

4. LOAN
{a} FOR VALUE RECEIVED. Borrower hersby promises to pay te the order of Secured Party at ts main offices in Commerce
City, Colorado the principal sum of $1,170,395,.00, a Mition Hund e The: Three Hu Ninety Five

Qallars together with interest on the unpaid principal balance from time to time outstanding (computed on the basis of the ectual number of
days elapsed and a year of 365 days}, payable monthly at the rate of 6.3554 par annum (the *Loan’}

(b) The Loan is payable in 69 consecutive monthly instalments of principal and inferest in the amount ef §22,850,38, with
the firet such instaiment payable February 05. 2947. Subsequent instalments shall be due and payable on the Sth day of each month unt

daruary 05. 202%. when the final paymont of $22,850.18 will ba due and payable Payment as provided herein shall cause the entire balance
hersof and all accrued and unpaid interest to be pald in full. Hf any installment fs more then tan (10) days late, Borrower sgreect to pay a@ late
charge of 5% of such payment but nothing in this Agreernant shall require Borrower to pay more than the maximum law charge permitied by
jaw. Each monthly instalment shel be applied, first, to the accrued interest, then to principal and thereafier to any jefe charges or other
costs then due.

{c) ff the Loan is prepaid, uneamed interest will be computed with simple interest.

 

Principal Balance $1,176,395,00 First Payment Date 02/08/2017
Payment Amount $22,850.18 Balloan Payment
Number of Payments 60 {nturest Rate 6.35%

 

 

 

2. SECURITY INTEREST

(8) AS security for the payment of the Loan and also to secure any cther indebtedness or lishilty of Borrawer to Securad
Party hereunder and under any cther agreament, whether direct or indirect, absoluia or contingent, due or ta become due, now existing or
hereafter arising, joint or saveral, however created, arising or evidenced (all hereinafter called “Secured Obligation"), Borrower hereby grants
and conveys to Secured Party a security interest In the equipment, motor vehides, fixtures, inventory, and other goods, general Intangibles,
documents, instruments and chattel paper, accounts and securities and all attachments, accessories, additions, raplacaments and
substitutions, whether now owned or hareafier acquired and all proceeds thereof (the “Coflateral"), daseribed below:

 

2PCVI33492EC7 12503 27016 OUTLAW PREVOST H3-45 VIP RV

{b> AN Rema of Coloieray ahad remain personal property and shall net in any way be alowed to become part of or to be

affixed io any real property without first assuring the Secured Party's reasonable satisfaction that Secured Party's security Interest in tha
Collateral is prior and senior to any interest or lien then held ov thereafter acquired by any mortgagee of such reat property or the owner or
purchaser of any interest therein. With the exception of any of the moter vehicies included in the Cofateral, the Coltateral shall ba kept at the
Borrowers place of business est forth above and will not ba removed from such location or locations unless, prior to such removal, Borrower
has given written natice to Secured Party of the location or locations ta which Gorrower desires ta rh ms and Secured Party has
ie ue ope ele teases)

givan fs consent to such removal. Any mister vehicles Included in the Codateral will not be used outsid
use any mator vahicles Included in the Cofateral only in the course of Borrower's own business and shal permk anya

1

     
 
 

oe

Of this chattel paper
would violate the rights of the Becured Peny,
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 3o0f9

Scanned

operated only by Borrower's agenis or employees or members of Borrower's immediate family who in such case are legally licensed to
Operate such Vehices

{c}) Bomewar representa and warvants that Borrower has or wil acquire tiie to the Collateral fren and car of af liens ,
security inlerests and enqumbrances, axcept for the security interest granted herein. Such security interest wif at all times constitute a valid,
perfected and enforceable firat priority security Interest in favor of Secured Party, subject to no other security interest, mortgage, lien or
encumbrance.

id) To the axtent parmitied by law, Borrower harsby appoints Secured Party as Borrower's agent and attomey in fact, with
full power of subatilution, for an on behalf of Borrower, (1) to prepare, axecute. sign, fle and record on its own behalf without the signature of
Borrower, (a) any and af necessary UCC-1 financing statements and other documents required to perfect Secured Party's interest in the
Collateral and (b) & the Collateral includes motor vehicles. A@ instruments and documents, applications, and certificates of ttle related to the
spplication for certificate of tile, registration, license and/or renewal and transfer of license plates with respect to the motor vehides: (2) to
execute, fis and recard any and all documents necessary fo protect and perfect Sacurad Party's Interest in the Cofateral; and (3) to assign
the name of the Borrower with the aame force and effect as Ho signed by Bosower. Without fimiling the foregoing Borrower further agrees, if
Secured Party so requests, lo execuie any instrument of financing statarnent necessary to protect or reflect Secured Party's interrst in the
Collateral and to pay the cost of filing or recording such instruments of documents.

{e} The Security interest in the Collateral granted hereunder shall not be terminated In whole or in part until and urdess all of
the Secured Obligations are fully pald and satisfied,

 

3. REPRESENTATIONS AND WARRANTIES OF BORROWER

{8) The Borower ig 8 (Comp-Pnvate), whose locaton is 4901 PARK ADAD, BENICIA, CA Ht Borrower le 4 registemd
organization it ts incorporated, registered, formed or orpanized under the flaws of the Stata of Califomla (Borrowers State) and has been
registered in the Borrower's Stale ax its location for purposes of this Loan and Security Agrsamant if Borrower is not a registered
organization, its location is an set forth above (the individual's reskience ff Borrower is an individual, the chief executive offles of any other
debtor that fs not a registered organization).

(b) if Barrower is 4 registered organization, is in good standing and qualsied to do business in the State of Califomia

{c) Borrower's legal nama is the name set forth above in this Loan and Security Agreement Bomewer alto does business
under the name(s) of .

(3) Borrowers State [1D Number is C3108784.

4 AGREEMENTS OF BORROWER. Borrower hereby agrees thal so Jong as any Secured Obligations remain outstanding and
unpaid, Borrower shail:

(is) Pey and perfonn afl of the Secured Obligutions acconding to their terms

ib} Execute any written agreement ta do any other acts necessary t effectuate the purposes and provisions of the
Agreement and execute any instrument or slatement required by law or otherwise in order ta perfect the secusttly intereat of Secured Party in
the Codateral, includmg but not Emited lo delivering certificates of tite for any motor vehicles included in the Collateral and executing and
delivering UCC-1 financial statements.

{c) Retain possession of the Collateral and not sell, exchanga, assign, loan, deliver, lease, morgage or otharwite dispose of
the Collateral, except the Borrower shall be antilied to sell inventory in the ordinary courte of business.

{d} Obtain Secured Party's written consent prior to changing the location or use of the Collateral,

{e) Pay. when due, all license fees, assecaments and aales, usa. property and other taxas now or heresfier imposed by
qavammental body or agency In connection with the Codaleral or this transaction, and keep the Collateral frea from all tiena arising
therefrom.

{} Keep tha Collateral free and dear of all liens, charges and encumbrances, and not pemnit the Collateral i be attached
or replevined,

(9) Keap the Cotateral at all times insured agalnst risks of losa or damage fire (including so-called axtended coverags). the
and such other casualties as the Secured Panty may reasonably require, including calision in tha case of any motor vehicle, af in such
companies or underwriters as the Secured Party may approve, losses in all cases to ba payable io the Securad Party and Borrower, as thalr
{interest may appear All policies of insuranca shall provide for at least ten (10) days‘ pricr written notice of cancellation to the Secured Party:
and the Oeblor shall furnish the Secured Party with certificates of such insurance of other evidence satifectlory to the Secured Party, as to
camplance with Ue provisions of thie paragraph. The Secured Party may act as atiomay for the Osbtor in making, adkisting and setting
daims under or canceting such insurance and endersing the Debtor's nama on any drafts drawn by insurers or the Collateral.

(h) Keep the Colsteral, at Borrower's own sost and expense, in good repair and condition and avaiable, togsather with the
records relative thersto, for inspection by Secured Party.

{i} Rot change or discontinue, without prior written notice by Secured Party. Borrower's place or places af business,
Borrowers Sista 1D number, any of Borrower's names, Bay ownership of Borrower, or the State of Borrower's nagistration, including by
eansslidation rec ' or dissolution and ref

Q}  lademnify and hold harmless Secured Party, its auiccessars and assigns from and against any and all claims or suits for
any loss, damage or injury austained by any person whatsoever by reason of uss of the Collateral,

  

(k) Furnish Secured Pany with annual financial statements within one hundred twenty &i bia
fiscal year and such other financial information as Securad Party may from time to time requast, which such infovie

2 or Daimler Trust ("Secured Panty”)
and the purchase or assignment
of this chattel pape
would violeze the rights of the Gecured Party,
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 4of9

Scanned

and represents shall be true correct and fauly present the financial condition of Borrower fo: the periods involved
() Not use the Collateral in violation of any applicable statues. regulatians. or ordinances.

{m) Upon request of Secured Party. provide Secured Party win a certficate of good standing authonty, or status of
Sorrower

(n) Promptly give notice to Secured Party of
i. the occurrence of any default or event of default under Sectian 5 below. and

it the occutrence of any event which causes any representation or warranty of the Borrower to be untrue of a
breach of any covenant of the Borrower set forth in the Agreement. and

it. any material adverse change im the business. operations property, condilion (financal of olherwise) or
prospects of the Borrower whole or any development or event which cou'd reasonably be expected ta have a material adverse affect on
Borrower's business of on Borrower's abilily to aately the Secured Obligations.

(0) Bear all risk of damage. loss the!i, destruction. condemnation or seizure with respect to the Collateral, and nas damage,
loss, theft, destruction of, condemnation or seizure with respect to the Collateral or any part thereof shall affect any obligation of Barrower
under the Agreement, which shall continue in full force and effect. BSerrower shall advise Secured Party in writing within len (40) days of the
occurence of any damage, loss, theft, destruction or govemmental commandeering of any Hem of Collateral (an “Event of Loss‘) and of the
Cieumstances and extent of such Event of Loss. Borrower shall at Secured Party's option either (a) replace such vem of Collateral with
collateral acceptable to Secured Party within 30 days after the Event of Loss and such replacement collateral shall automatically become
Collateral subject to Secured Pary’s security mterast under tha Agreement cr (b) pay down the Secured Obligations by an amount
feptesenting the unpald portion of the Secured Obligations funded in reliance of the affected items as reasonably determined by Secured
Pany. Any insurance or condemnation proceads reterved shall be paid to Secured Party and credited to Borrowers obligation under this
paragraph. Whenever the Collateral is damaged and such damage can be repaired, Borrower shal. at is expense. pramptly effect such
repairs as Secured Party shall deem necessary for camphance with this Agreement. Proceeds of insurance shall be paid to Secured Party
with respect to such teparable damage to the Collateral and shall at the eleckon of Secured Party, be applied either to the repar of the
Collateral by payment by Secured Party directly to the party completing the repairs. or to the teimbursement of Borrower for the cost of such
repairs, provided, however, that Secured Party shall have no oblgston io make such payment or any part thereof unt! receipt of such
evidence as Secured Party shall deem sabsfactory that such repairs have been completed and further provided that Secured Party may
apply such proceeds to the payment of any installment or other sum due or to become dua unde: the Agreement if at the ime such proceeds
are received by Secured Party thete snail have cecured and be contnung any Event of Detault or any avent which with lapse of time or
notice, or both, would become an Event of Default

§. PREPAYMENT FEE

To the extent permitted py appicable law, it i understood that ¢ Borrower prepays any Securad Obthgatons or if Secured
Party accelerates payment of any Secured Obhgations as a result of Borrower's defaull, Secured Party has the right. in addition fo any other
fight provided for in this Agreement or by law, to charge Borrower, and Borrower hereby agrees to pay to Secured Party. fees in an amount
equal to three percent (3°) of the then unpaid pnncipal balance of the Secured Obligations from the start data through 50% of the term of
this Agreement (Prepayment Fees‘). The partias intend that the Prepayment Fees constitute compensation, and nol a panalty, and that the
Prepayment Fees are reasonable fees in the event of Borrower's prepayment of the Secured Obligations or an acceleration of payment of
any Secured Obligations as a result of Borrower's dafault

& DEFAULT AND REMEDIES

(a) The occufrence of any of the following events shall constitute a defau't by Borrower (i) failure to pay, when due. any of
the Secured Obligations (i) fadure of Borrower {o comply with any agreement or undertaking of perform any of the obligations ansing under
this Agreement or under any other documents and agreements relating hereto tis) any representations or warranties made or given by
Borrower in connection with the Agreement or any other document relatsd hereto were false or untiue when made {iv} subjection of the
Collateral to levy or execution of any other judicial process of joss. substantial damage to, destruction. theft. or encumbrance to or of any
portion of the Collateral; (v) Borrower shall admit in writing ts mability of fail generally to pay its debis as they become dus or the
commencement of any insolvency. bankruptcy or similar proceeding by of against Borrower of any guarantor of the Secuted Oblgatans
under the provisions of the United States Bankmptey Code or any insolvency law, (vi the liquidation or dissolution af Borrower or any sale
or other disposition of all or substantially ail of the assets of Borrower including any merger or consolidation of Borrower = (vil) any judgment
writ of watranty of atiachment of of any simidar process against Borrower of its property, (wii) Gormower's suspension or cessation of the
canduct of its business. (ix) a material change in Borrower's financial condition. (x} impanment of Borrower's ablity fo satisfy the Secured
Obligations (x) Borrower's defaull under the terms of any other agreemant between Borrower and Secured Party (xii) a significant change is
the management, ownership or contol of Borrower without Secured Pary's consent, or (x#i) Bortower's default under the terms of any other
agrecment including any other lease or loan agreement, with Secured Party or an affiliate of Secured Partyr; or (xu) Secured Party deems
itsalt insecure for any reaton whatsoever.

(b) AH nghis and remedies of Secured Party pursuant to ine provisions of the Agreement are cumulalive and may be
exercised concurrently of separately without warver of any other nghts of remedies.

{c) Upon default and at any time thereafter. Secured Party may declare all Secured Obligations secured hereby mmediately
due and payable and shal have the remedies of a secured party. under Article 9 of the Colorado Uniform Commercial Code. a3 now or
hereafter in effect (UCC) Secured Party may requre Barower to assemble the Collateral and deliver the Collateral st Borrower's expense
or make it avadable to Secured Party at a place to be designated by Secured Party. Borrower autnonzes Secured Pany to enter onto the
premises on which any Collateral is jocated and to take possession of remove and render unusable by Borrower any or aif of the Collateral,
wherever it may be located without any court order or other process of law (but without breaching the peace and otherwise in accordance
with applicable taw) and without hability for any damages occasioned by such taking of possession Secured Party may sel ar otherwise
dispose of the Collateral or any part therecl in such manner as Secured Party in its sole discretion may UP POHL a 3 $
complies with tha UCC Borrower hereby grants to Secured Party the right. for this purpose, to on into emedes ‘i
Collateral may be located, and auch taking af possession shall not prohibit Secured Party from axaresing 1s other YU eeneaa ep

or Fae eee ‘Trust ("Secured Party”)

3 and the purchase or asgigntent
of this chattel paper
would violate the rights of the Secured Party,

  
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 5of9

Scanned

requirement imposed by law for mazonable notiication of any intended disposizon of the Collateral shall be deemad reasonably end properly
made # given in accordance with the provisions of this Section 5 hereof st least fen (10) days pdor te any public sale of the Collateral or the
time at which any private or other intended disposition of the Collateral Is te be made: provided, however, na notke shel be required wilh
respect to any Collateral which ts perishable, threatens to decline apeadily in value or is sold In or on a recognized market, The Borrower
hereby appoints Secured Party as Bormower's agent and attorney in fact with full power of subsiitution, for an on bene of Borrower, to sign
and eaxucute in the name of the Barower any intended Wansfer, conveyance or instrument in writing that may be necessary or desirable t
effect any dispouition of the Cofateral. Na dispesiion of any Collateral shel extinguish any of the Secured Obligatons excapl to the extent
that the nal proceeds are applied thereto.

(d) The proceads from the aale of or other reafization on the Collateral pursuant to this Secon § shall be applied as follows,
(i) first, to the payment cf af costs and expensas incurred by Secured Party in connection with auch a eagle or other realization including .
without limitation, attomeys’ fees and all court costs, and to the repayment of all advances by Secured Party hereunder for the account of the
Borrower and tha payment of all costs and expanses paid or incurred by Secured Party in connection with this Agreement or in the exercise
of any fight or remady hereunder, including the couts described in Section 8(e}, to the extent that such advances, costs and expenses shel
not have been previously paid to Secured Party upon its demand to the Borrower therefora; (i) second, to the payment in fuk of the interest
oo the Loan: (third, t the payment In full of the principal on the Loan, (iv) fourth. to Secured Party in payment in fdl of the remaining
Secured Obligations of the Borrower, and (¥) fifth, to the Gorrawer or as a court of competent jurisdiction may direct.

to) Borrower acknowlndges that Borrower shall be liable for af reasonable legal fees and other anfotcament costs and
expenses incurred by reason of any default or the axercise of Secuntd Party's nights or remedies, including af expenses Incumed In the
connection with the retum or other recovery of any of tha Collateral in accordance with the terns of paragraph &(c) of i placing the Collateral
in the condition required to sell or otherwise dispose of tha Collateral (including but not limited ta costs of transportation, possession, storage.
refurbishing. advertising and brokers’ and commission fees) and all other prejudgment and postudgment enforcement-rmlated actions taken
by Secured Party and/or any actions taken by Secured Party in any bankruptcy cage Involving Borrower or the Collatoral.

if} Gorrower acknowedges thet Secured Party may specificaly disdaim any warranties ef tiie or the like with ragpect fo the
disposition of the Collateral.

7. iiSCELLANEOUS

(a} This Agreement and all of the provisions hereof shall inure to tha benefit of the partes hereto and their respective fegal
fepresentatves, successors and assigns provided thal Borrower may not assign this Agreement or any provision thereof without the prior
written content of Secured Party and provided further that Socrower acknowledges thal Secured Party has a flen an the Collateral, has
pledged the Collateral and this Agreement to ite lender MERCEDES-BENZ FINANCIAL SERVICES USA LLC at PO BOX 279319,
Sacramento, CA 95827, and in the event of the default of Borrower or otherwiso MERCEDES-BENZ FINANCIAL SERVICES USA L.C at
PO BOX 279319, Sacramento, CA 95827 will have a lien on the Collateral and this Agreement. If there is more than one Borrower, their
liahiities hereunder shall be joint and saveral,

(b} Notices, requests and other communications required under this Agreement to be sent to either party shall be in writing
and ahall be by mai, postage propaid, hand delivery. er facsimfe transmission, and addressed io the cther party at the address set forth ih
the firat paragraph nearest, Notice shall ba deemed given when so mailed, delivered, or transmitted.

{co} GOVERNING LAW AND JURISDICTION, Any and all disputes and claims of any kind and natura whatsoaver arising
under this Agreement shall be handled as provided In this Section. This Agreament shall be deemed to have been made in the Stata of
Colorado ond shall be govemed by and construed and interpreted in accordance with the intemei laws of tha State of Colorado {without
regard to the conflict of Imw principals of tha State}, including all matters of construction, validity and performance regardiess of the focation
of the truck supplied hereunder. Secured Party and Borrower agree that this Agreement was entered into at Secured Party address sat forth
ghove, Borrower expressly walves any and all right to a jury tral regarding any dispute hereunder Borrower hereby Inravocably submits to tha
exclusive jurisdiction and venue ef courts sitting in Adama County, Colorado, Borrower hateby lrevocably waives, and hereby agresa not to
assert by way of motion, defense, or othenvise, any claim that Borrower is not subject personally to the jurisdiction of such courts, that the
truck or other vehicle or equipment to ba supplied hereunder of any other property of Barnower is exempt or immune from attachment or
execution, that any action brought under this Agreement is brought in an inconvenient forum, that the venue of the action is Improper or that
this Agreement cannot ba enforced by any such courts, Notwithstanding the foregoing. Secured Party may bring an action in raplevin,
bespass, detinue, trover or any similar action in any huwisdiction In which the property subject t auch action is located.

{d) Neither this Agreament mor any femms hereof may be amended, supplemented or modified except in an instrument
executed by Secured Party and the Borrower,

(e) No failure to exercise and no delay in exercising, on the part of Secured Party, any right, remedy, pewar or priviegs
hereunder shall operate as a walver thereof, nor shall any single or partisi exercisa of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any ather night, ramedy, power or priviege. The rights, remedies, power
and privileges herein provided are cumulative and not exclusive of any fights, remedies, powers and privieges provided by law. Secured
Party may, from time f time, walve, on auch terms and conditions as Secured Party may specily In such instrument, any of the requiremants
of this Agreement or any default of event of default and its consequences. Any such waiver and any such amendment, supplament or
Modification shall be binding upon the Borrower and Secured Party. In the case of any walver, the Borrower and Secured Party shall be
fastored to their former position and rights hereunder and any default or event of default waived shall bo deemed fo be cured and not
continuing; but no such walvar shall axtend to any subsequent or other default or even of default, or impair any right consequent thereon,

 

(f Borrower acknowledges and agrees that thls Agreement is between Borrower and Secured Party only. Gorrower agress
that if thie Agreement is marketed, promoted, advertizad or presented by any third party authorized by Secured Party (Program Partner’),
whether pursuant to any leasing or financing program between Secured Party and Program Pariner or otherwise, Borrower will defend and
held Program Partner, its affiliates, te and their officers, directors, employees, agents and iis and thelr respective succassors and ssaigns,
harmless from and against any claims, lability, losses, costs and expenses relates to this Agreement or the Vehice(s) of any natu
whatsosver, BORROWER AGREES THAT PROGRAM PARTNER SHALL HAVE BHO UABILITY TO BORROWER OF ANY NATURE
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, LIABILITY FOR ANY AND ALL INCIDENTAL, CONSEQUENTIAL, INDIRECT on
SPECIAL DAMAGES. (his chattel paper hes been assigned to
. Viercedes-Benz Financial Services USA LLC
4 or Daimler Trust (’Securec Party")
and the purchese or assignment
of this chattel paper
would violate the rights of the Secured Party.
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 6of9

Scanned

IN WITHESS HEREOF. The parties hereto have duly executed thes Agreement as of the date first sat
a on
BORROWER: = ft A C ‘
_ Loan! ke A te)
wh A Ady. ; ( io, “ os
gy: VAN \ ey. — .

TOV A

 

 

 

Title: CEO Tita: Coe
Secured TRANS LEASE, INC. DBA TRANS LEASE, INC.;
Party: TRANS LEASE, INC, OF COLORADO;

GEP LEASING, INC.
4478 E Téth Avenue, Sulte 103
Commerce City, CO 80022

By:

 

Title: Vice Presidant

December 28, 2016

‘This chattel paper has been assigned *~
Mercedes-Benz Financial Services USA LLC
or Daimler Trust (Secured Pariy”)
and the purchase or assignment
of this chattel paper
would violate the rights of the Secured Party

tn
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 7 of9

Scanned

 

LOAN FACTS

11612068 Schedule No: 004

Payments: Most first payments are due at the same time your documents are signed, follawed by the second
payment due within 30 days. Your first payment is due on February 05, 2017. Payments receivad afer
3:00 p.m. MST will be credited to the next business day.

Billing Statements: Statements are mailed out 17 days prior to payment due date. Electronic billing ts also
available,

Late charges: A late fee will be charged after a 10 day grace penod. A 5 % fee on the tolal amount of your
payment will be assessed if not recewed by the end of the grace period. It will be billed in the next billing
cyce.

Insurance: A certificate evidencing proper coverage is required before any equipment is picked up or delivered.
If you change companies, you must have your new agent contact us to add the correct lienholder and loss
payee information. For exact limits see the Loan Agreement io Provide Insurance.

Remittances: Rentals / Payments should be mailed to.
TRANS LEASE, INC.

PO Box 16464
Denver, CO 80216-0464

PreeA tized Checking (PAC): Payments can be automatically deducted from your checking account at any
bank. Please contact our office for the paperwork. Payments are deducted on your due date. A set-up
fee of $15.00 will be billed to your account

Equipment damage: Any accidents or damage to the equipment you have feased or financed should be
reported immediately to your insurance company and our office .

Dated: December 28, 2016

 

 

Borrower: DG SOLAR SOLUTIONS, INC. “) cy
on : f
ee 1 fh oN i ar \ Y
ey: X dar "| i} _ py; X ! CA) is
eT i cnet,

Title: CEO Tittle: (covey

 
Contract Date’

Purchaser

Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 8 of 9

Scanned

 

ASSIGNMENT AND ACKNOWLEDGMENT OF ASSIGNMENT

OF CONTRACT
{PledgeLine Program)

Borrower Loan Number: 11612068-001

December 28, 2016 Vehicle See Attached Schedule A

OC SOLAR SOLUTIONS. INC Vehicle 10 Sea Attached Schadule A
4801 PARK ROAD

BENICIA CA 94510

THIS ASSIGNMENT AND ACKNOWLEDGMENT OF ASSIGNMENT OF CONTRACT (“Assignment and Acknowledgment’)
is entered Into as of the 26 day of December, 2016 by and between the above named Purchaser and TRANS LEASE, INC. OBA
TRANS LEASE, INC. TRANS LEASE. INC. OF COLORADO: GEP LEASING, INC. {(“Borrower"} with regard to MERCEDES-BENZ
FINANCIAL SERVICES USA LEC dba OAIMLER TRUCK FINANCIAL (“Lender"}. Purchaser and Borrower are sometimes
collectively referred to herein ag the “Parties.”

4. Assignment Borrower hereby collaleraly assigns to Lender in accordance with the lerms of that certain Master Funding
Agreement and Glankat Collateral Assignment, Gorowers rgtts under the Contract. including without [imitation Borrower's fien on
tha Vehicie(s) identdied above, together with all righis which may have arisen belore the date of tus Assignment and
Acknowledgment, Purchaser and Borrower acknowledge ond agree that tender, in ds sole diseraton may direct Purchaser to
make the payments directly to Lander

2 cknovd 1 . The Partias acknowledge that the Vetuclais) «§ encumbered by the lien of Lender, putsuant to
that certain Master Funding Agreement and Blanket Coftateral Assignment between Borrower and Lender which lien is, and shall
be, superar fo the aghts of Sorower and Purchaser under the Contract Purchaser acknowledges and agrees that its rights under
the Contract and its rights to the Vehicle(s} Mentified sbove are in all respects subordinate, inlerior and subject ta the lien of Lander
in the Contract and the Vebicle(s). The Parties acknowledge that. = (1) such jien shall continue to attach to such Vehicle(s) until the
sums due and owing for such Vehicle(s} to Lender have been fully repaid and a release of ken has bean delivered to Borrower
andfor the Purchaser by Lender, {b) upon notice from Lender, Purchaser vall make instalment payments dyvectly to Lender (i)
Purchaser wil not make more than one instalimenl! payment in advance. and Uv) Purchaser will not hold Lender Hable for the
pefformance oar non-parfornance of any of Borrowers obligations under the Coniact, or otherwise nor will it withhold payments
tram Lender on account of B ‘6s part or non-pert Purchaser heraby agrees not to sell. lease, sublease or
assign any interest in the Vahicle(s) without the pnor written consent of Borrower and Lender Furthermore the Parties
acknowladge and agree that they shal provide notice of Lender's len to any subsequent purchaser or lessee of the vehicle, and
shail further indemndy Lender (rom any liabiites or damages which may anse as a result of the fadure to provide = (1) nobce of
Lenders tien or {ii} notice to Lender of any transaction relating to the Vehicle It i acknowledged by the Parties that Lender is
intendad to be 3 Uurd-party beneficiary of this Aszgrment and Acknowledgment

 

 

3. Binding Effect. This Assignment and Acknowledgment shall be binding upon the successors and assigns of each of the Parties

WITNESS WHEREOF this Assignment and Acknowledgment has been duly executed by and on behalf of the

undersigned as of the date first above written

Please sign the onginal and a copy of this letter indicating your acknowledgment and agreement to this letter

Date:  Oecember 28, 2016

 

 

 

ACKNOWLEDGED BY:
Purchaser. OC SOLAR SOLUTIONS, INC. Borrower. TRANS LEASE, INC. DBA TRANS LEASE, INC:
HS ec ‘
o Xx Ma JAY) » ath fe
¥ : ror? Title: Vice President

Title: ceo / Qh C

wy: Kf
Title: Ce

“CO. i AL

  
Case 19-50102-gs Doc 304-2 Entered 03/08/19 13:02:39 Page 9of9

 

AFFIDAVIT OF SIGNATURE AUTHORITY

DC SOLAR SOLUTIONS, INC,

The undersigned certfies that undersigned is the Corporate Secretary, Partner Member, Officer or other authorized signor of DC SOLAR
SOLUTIONS, INC. and that, as such, undersigned Is authorized to execute this Affidavil on behalf of Entry

WHEREAS. an officer of this Entity has executed or is about to execute one or more Lease Agreements (Leases’} or Loan and Secunty
Agreements (‘Loan Agreements") and/ar other related documents (‘Other Documents") with Trans Lease inc., pursuant to which the Ently
may lease or finance certain vehicles. equipment and/or other personal property including without limitation. aulornobides, wucks, tractors,
iraders and semrtraders from bme to time as described therein. and

WHEREAS the Directors, Pariners, Members or other authorized personne! of the Entity have examined the Lease{s} or Loan and Sacunty
Agreements and/or Other Documents and approved the terms and conditions thereof;

NOW, THEREFORE, the undersigned certifies that thea Entity requires signatura(s) {if feft blank, any one signature) to execute
the Leases Loan Agreements and/or ather Documents on behalf of the Entity, of which, the following officers whose signatures appears
below be, and nereby are authorized to execute the Leases or Loan Agreamants and/or Other Gocumants on behalf of the Entity and to
perform all acts and execute ali instruments and documents as are, in the opinion of such officer, necessary. desirable or proper fo cary into
effect the purpose of the foragoing tesolution and to effect the performance by this Entity of ts obligations under the Leases or Loan
Agreements and/or other documents,

 

The undersigned does further certfy that the Entity is in good standing in all junsdictions In which it 1s required to be qualfied to do business
and the execution of the Lease(s) or Loan and Security Agreement(s) and/or other documents and any other instruments and documents
authonzed hereunder are not in vicistion of the charter, bylaws or any agreements made by this Entity

 

 

Name Tide Signature

soe

MaAnt i AS \
JEPFREY PAUL CARPOFE CEO x ALLL {

 

\Yauletee, ( beaol F Cud ha AH

 

 

 

 

IN WITNESS WHEREOF

Date December 15, 2016

OC SOLAR-S AA
» Xda AY)

Title x Celene

Authonzed Signer

Scanned
